 
img1 [img1.jpg]
 
 
Master Global Content Reseller Agreement
 
between
 
Vodafone Group Services Limited
 
and
 
The WAAT Corporation
 

--------------------------------------------------------------------------------

 
 
VODAFONE MASTER GLOBAL CONTENT RESELLER TERMS AND CONDITIONS (the “Master
Agreement”)
 

1.
BACKGROUND AND STRUCTURE

 

1.1.
The Content Provider owns or otherwise has the right to exploit certain Content
suitable for provision to Vodafone Group Companies for distribution and sale by
those companies to their Customers.

 

1.2.
All Content offered by the Content Provider from time to time under this Master
Agreement shall be set out in Content Schedules signed by VGSL and the Content
Provider. The Parties intend that each Vodafone Group Company wishing to
distribute and/or resell some or all of such Content enters into a separate
Contract with the Content Provider in accordance with the process set out in
Clause 2.

 

1.3
The Parties acknowledge and agree that:

 

1.3.1
VGSL shall not be liable to the Content Provider in respect of any obligations
owed to the Content Provider by any other Vodafone Group Company pursuant to a
Contract; and

 

1.3.2
the Content Provider shall not be liable to VGSL in respect of any obligations
owed to another Vodafone Group Company by the Content Provider pursuant to a
Contract.

 

2.
FORMATION OF CONTRACTS

 

2.1
This Master Agreement is a standing offer by the Content Provider to all
Vodafone Group Companies to acquire and resell to Customers the Content on the
terms of this Master Agreement.

 

2.2
Any Vodafone Group Company may, but is not obliged to, accept the Standing Offer
by completing and signing the attached Contract Acceptance Notice.

 

2.3
A Contract is formed between the Content Provider and a Vodafone Group Company
when the Content Provider receives the Contract Acceptance Notice signed on
behalf of that Vodafone Group Company. Where a Vodafone Group Company is already
party to a Contract with the Content Provider and the Content Provider enters
into a new Content Schedule with VGSL. such new Content Schedule shall be deemed
to be added to such Contract on the date that the Vodafone Group Company first
acquires, promotes, advertises, distributes or resells the Content featured in
such new Content Schedule. Under each Contract Vodafone appoints VGSL as its
agent to agree with the Content Provider any amendments to any Content Schedule
(and therefore Contract) but only to the extent that such amendments do not
impose additional obligations on Vodafone.

 

2.4
The Standing Offer shall lapse upon termination or expiry of this Master
Agreement for any reason and is not otherwise revocable by the Content Provider.

 

3.
APPOINTMENT AND DELIVERY

 

3.1
The Content Provider appoints Vodafone as its non-exclusive authorised
distributor and reseller in the Territory to promote, advertise, distribute and
sell the Content (or licences thereof) on and in the Directory.

 

3.2
The Content Provider shall at all times provide to Vodafone Content compliant
and compatible with the Format, the Integration Guidelines, the Mobile Devices
and in the Languages.

 

3.3
The Content Provider shall provide the Content to Vodafone in accordance with
any applicable Delivery Timetable.

 

3.4
Where a Content Schedule provides that the Content is to be compliant with the
Application Submission Criteria for QA, such Content shall be delivered to
Vodafone only after it has been certified by a QA Company as complying with the
Application Submission Criteria for QA.

 

3.5
The Content shall not be featured on the Directory until it has successfully
completed any testing procedures required by Vodafone. The Content Provider
shall bear all the costs and expenses incurred in connection with any testing of
the Content required by Vodafone (including, but not limited to, any quality
assurance testing undertaken by the QA Company).

 

4.
THE CONTENT

 

4.1
Unless otherwise agreed in writing with Vodafone, the Content shall:

     

4.1.1 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2]

 

4.1.2
not require a Customer to provide any personal information or data to the
Content Provider as a condition to access.

 

4.2
Subject to Clauses 4.3, 4.4 and 4.5, the Content Provider has full editorial
control over the Content.

 

4.3
The Content Provider shall not change or vary the Content or the Format in a
material way without VGSL’s prior written consent. The Content shall comply with
the Guidelines as updated by VGSL from time to time upon reasonable notice to
the Content Provider.

 

4.4
Where:

 

4.4.1
the Content (or any part thereof) breaches any of the Guidelines;

 

4.4.2
Vodafone receives complaints regarding any of the Content or the Content
Provider which it considers to be of such seriousness or number as to be
prejudicial to the brand or reputation of Vodafone or other Vodafone Group
Companies; or

 

4.4.3
errors are identified in the Content or the Content (or any part thereof)
breaches any other provision of this Master Agreement or a Contract,
 
then, without prejudice to its other rights and remedies, Vodafone may require
the Content Provider to use its reasonable endeavours to amend or to replace the
Content with content which is acceptable to Vodafone, acting reasonably.

 

4.5
Vodafone is entitled to alter the format, layout or form of display of the
Content:

 

4.5.1
to the extent necessary or desirable to allow the Content to be presented to
Customers on the Directory or in downloaded form in an attractive or
easy-to-use/view fashion; and

 
1

--------------------------------------------------------------------------------


 

4.5.2
to comply with any Vodafone security, safety or other integrity process or
requirement.

 

4.6
Vodafone is entitled (without the consent of the Content Provider) to offer
Preview Options to Customers in respect of the Content. Preview Options shall
not be treated as Chargeable Events.

 

4.7
The Content Provider shall ensure that the Content shall not contain any form of
advertising for any goods or services and the Content Provider agrees that it
shall have no right to include any form of advertising in the Content other than
branding agreed to be incorporated in the Content pursuant to the Content
Provider Branding Guidelines.

 

4.8
Vodafone may, with the written agreement of the Content Provider, offer to
Customers promotions in respect of the Content and such offers shall not be
treated as Chargeable Events (unless otherwise expressly agreed in writing with
the Content Provider).

 

4.9
The Content Provider agrees that Vodafone does not have an obligation to place
the Content on the Directory or, once placed, retain the Content on the
Directory or to make the whole or any part of the Content available to Customers
or to make the Content available in all or any of the Territories. Furthermore,
Vodafone shall be entitled, but not obliged, to market and promote the Content
to Customers.

 

4.10
The Content Provider acknowledges that a Customer of a Directory in a Territory
may as a result of international roaming or cross-border signal leakage be able
to access that Directory, and access the Content, outside of the Territory. Such
access, distribution or provision of the Content shall be permitted under this
Master Agreement and the provisions relating to the Territory shall be
interpreted accordingly.

 

4.11
As between VGSL, Vodafone and the Content Provider, the Content Provider accepts
responsibility for all matters relating to the provision or non-provision of the
Content to Customers. For the avoidance of doubt, neither VGSL nor Vodafone
shall be under any obligation to review any of the Content to ascertain if it
complies with the terms of this Agreement and any legal, regulatory or other
applicable requirements.

 

4.12
The Content Provider will use its best efforts to rectify bugs associated with
any Content made available to Customers on the Directory at its own expense and
in accordance with the response and fix times set out in the Content Schedule.
Where a particular error cannot be fixed the Content Provider will provide an
amended version free of charge.

 

5.
THE DIRECTORY

 

5.1
The Content Provider acknowledges and agrees that the Directory and the
distribution of Content may depend upon factors beyond Vodafone’s control
including, but not limited to, factors affecting the operation of the Vodafone
Network. Vodafone shall use reasonable endeavours to maintain the availability
of the Directory twenty-four (24) hours a day, every day of the year but
Vodafone shall not be liable for any failure to maintain the Directory in such
manner whether this arises from a technical or other failure in the Directory,
the Vodafone Network or otherwise. Vodafone does not warrant that the Directory
of the Vodafone Network will be free of errors, faults or interruptions.

 

5.2
Vodafone reserves the right from time to time to improve or otherwise alter the
Directory as it deems appropriate (including changes to the category structure
or channels). Vodafone reserves the right to suspend the operation of the
Directory for the purposes of remedial or preventative maintenance or
improvement of the Directory.

 

5.3
Vodafone may at any time during the term of a Contract, without incurring any
liability to the Content Provider, temporarily or permanently suspend,
disconnect, remove or bar access to: (a) the Directory; or (b) the Content (or
any part thereof) on the Directory. Vodafone shall give the Content Provider
notice of any such action.

 

5.4
Without prejudice to its other rights under a Contract, Vodafone shall be
entitled to move the Content to, or place the Content in, any section of the
Directory as it considers appropriate.

 

6.
INTELLECTUAL PROPERTY RIGHTS AND BRANDING

 

6.1
The Content Provider grants to VGSL and Vodafone a non-exclusive,
non-transferable (except to an assignee in accordance with the terms of a
Contract) royalty-free (except for the payments specified in Clause 10) licence
in the Territory (subject to Clause 4.10) to;

 

6.1.1
use, store, reproduce, display, distribute, transmit, broadcast and/or otherwise
communicate and/or make available to the public the Content through various
technologies (including without limitation WAP, SMS, MMS and IM);

 

6.1.2
use the Content Provider Marks to display, promote and advertise the Content in
accordance with the Content Provider Branding Guidelines; and

 

6.1.3
use the Marketing Materials to promote and advertise the Content in accordance
with Clause 6.2.

 

6.2
The Content Provider shall provide to VGSL as soon as practicable the Marketing
Materials. VGSL and each Vodafone Group Company shall be entitled to use the
Marketing Materials as follows:

 

6.2.1
for internal purposes within the Vodafone Group (including, without limitation,
featuring on www.vodafonebrand.com and, where Content is Java-based, on VGSL’s
Java repository) and as a record of marketing relating to the Directory, without
the prior consent of the Content Provider;

 

6.2.2
in respect of advertising and marketing for and of the Content on television and
radio, in the press, on billboards and other outdoor media and in advertising in
cinemas, with the prior consent of the Content Provider (such consent not to be
unreasonably withheld or delayed - in the absence of reasonable refusal within
seven days of request, consent shall be deemed to have been given); and

 

6.2.3
in respect of all advertising or marketing for and of the Content not specified
in Clause 6.2.2 (including, without limitation, featuring in the Vodafone
section of www.java.com where the Content is Java based), without the prior
consent of the Content Provider.

 

6.3
All use of the Content Provider Marks shall be for the benefit of Content
Provider and, save insofar as use of the Marketing Materials is permitted under
Clause 6.2, in accordance with the reasonable terms of use generally applied by
the Content Provider to its own activities and applying to licensees of the
Content Provider Marks as notified to Vodafone and VGSL in the Content Provider
Branding Guidelines.

 
2

--------------------------------------------------------------------------------


 
6.4
For the avoidance of doubt, neither VGSL nor any Vodafone Group Company is
obliged to conduct any advertising, marketing or promotion for or in relation to
the Content.
   
6.5
Except as specifically authorised in a Contract or by this Clause 6, neither
Party shall use the other Party's name or trade marks (including in the case of
the Content Provider, the "Vodafone" name and any trade mark of any Vodafone
Group Company) without the other's prior written consent.
   
6.6
Each Vodatone Group Company shall be entitled to sub-license its rights under
this Clause 6 to:
   
6.6.1
any other Vodafone Group Company;
   
6.6.2
any Customer to the extent necessary to enable that Customer to exercise those
rights in connection with the Content as are associated with a Chargeable Event;
and
   
6.6.3
any service provider if that Vodafone Group Company outsources all or part of
the provision or management of the Directory. Such outsourcing contractor shall
be allowed to use the rights granted under this Clause 6 subject to that
Vodafone Group Company remaining responsible for the acts or omissions of the
outsourcng contractor.
   
6.7
Title to and ownership of all Intellectual Property Rights embodied by or
otherwise incorporated into the Content shall remain with the Content Provider
or its licensor(s) and the Content Provider shall be responsible for obtaining
all licences, clearances, permissions, waivers, approvals or consents required
in order to grant the licences required under Clause 6.1, including, without
limitation, obtaining any necessary clearances and consents from, and making
royalty or other payments to, the owners of the applicable Intellectual Property
Rights (including payment of any Collecting Society Royalties).
   
7.
TECHNICAL AND CUSTOMER SUPPORT
   
7.1
Vodafone shall provide First Line Customer Support in respect of the Content and
the Content Provider shall provide Second Line Customer Support in respect of
the Content. The Content Provider authorises Vodafone to refer any Second Line
Customer support inquiries to the Content Provider's nominated Relevant
Contacts.
   
7.2
The Content Provider shall not be required to provide support directly to any
Customers.
   
7.3
The following ratings shall be used by the Parties to determine the priority of
incidents and the Content Provider's corresponding obligation to respond and
resolve such incidents involving the Content and other services delivered or
under the responsibility of the Content Provider.
   
7.3.1
Priority 1 (Critical); Complete failure of the hosting service under Clause 9,
the Content or a significant part of the Content or the problem creates a
definite business or financial exposure or affects a large number of Customers.
Response within ten (10) minutes and resolution within two (2) hours;
   
7.3.2
Priority 2 (High); Content not totally down, but the affected components form a
significant part of the functionality of the Content and the problem creates a
possible business or financial exposure. Response within thirty (30) minutes and
resolution within eight (8) hours; and
   
7.3.3
Priority 3 (Medium): The Content is largely available and the problem has little
or no effect on the services provided by the Content and the problem creates no
business or financial exposure. Response time within three (3) hours and
resolution time within two (2) business days.
   
8.
CONTENT PROTECTION
   
8.1
These Clauses 8.1 to 8.8 (inclusive) shall only apply in the circumstances where
a Content Schedule provides that Vodafone is responsible for providing the
agreed level of protection for the Content.
   
8.2
Vodafone shall put in place the agreed DRM specified in the DRM Guidelines.
   
8.3
Nothing in this Master Agreement or any Content Schedule or Contract shall
affect any rights of action that the Content Provider or any Vodafone Group
Company may have under any applicable law in the Territory against:
   
8.3.1
the circumvention of the DRM put in place by Vodafone pursuant to Clause 8.2 or
other technological measures put in place by the Content Provider pursuant to
Clause 9.6;
   
8.3.2
any device, product or component or the provision of services for circumvention
of such DRM or other technological measures;
   
8.3.3
removal or alteration of any Rights associated with Protected Content; or
   
8.3.4
distribution, importation, broadcasting, communication or making available to
the public of Protected Content from which Rights have been removed or altered
without authority
     
(collectively, the "Anti-Circumvention Rights").
   
8.4
For the avoidance of doubt, neither VGSL, nor any Vodafone Group Company is
obliged to exercise its Anti-Circumvention Rights in relation to the Protected
Content.
   
8.5
The Content Provider acknowledges that in order to carry out its obligations
under this Clause 8, Vodafone may need to:
   
8.5.1
substantially adapt any Protected Content distributed via the Vodafone Network
to make it or a part of it deliverable to the recipient's Mobile Device; or
   
8.5.2
override any copy protection or similar measures incorporated into the Content
delivered to VGSL or Vodafone (including without limitation copy protection
measures supported by SMAF formats) to make such Content deliverable to
Customers as Protected Content.
   
8.6
The Content Provider provides its irrevocable consent to any such adaptation or
overriding undertaken as Vodafone may reasonably determine is necessary for the
purpose of transmission or delivery of the Content and to any transient copying
undertaken in the process of transmission or delivery. The Content Provider
agrees that the existence and validity of this Master Agreement shall be
conditional upon such consent. For the purposes of this Clause 8.6 and Clause
8.5.1 the term “adaptation” includes, without limitation, the conversion of a
video message into a series of still images, the removal of all or part of the
Content and the insertion of a link to a URL.

 
3

--------------------------------------------------------------------------------


 
8.7
Neither VGSL nor Vodafone warrants that the DRM put in place pursuant to Clause
8.2 will prevent Protected Content being unlawfully accessed, copied,
distributed or used. In particular, the Content Provider acknowledges that the
security of such DRM depends upon the robust implementation of industry
standards by third parties, in particular, the Mobile Device manufacturers.
Neither VGSL nor Vodafone can guarantee that such standards have been
implemented correctly or to a sufficiently high standard by such third parties.
   
8.8
Vodafone shall use its reasonable endeavours to identify the make and model of
Mobile Devices to which the Protected Content is distributed with the intention
of only distributing such Protected Content to the Mobile Devices specified In
the Content Schedule (Specified Mobile Devices) purporting to support the DRM
specified in the DRM Guidelines. Vodafone does not warrant the authenticity of
any Mobile Device identification information and the Content Provider
acknowledges and accepts the risk that third parties may seek to defraud
Vodafone and the Content Provider by misrepresenting such information.
   
9.
HOSTING
   
9.1
These Clauses 9.1 to 9.7 (inclusive) shall only apply in the circumstances where
a Content Schedule provides that the Content Provider is responsible for hosting
the Content.
   
9.2
The Content Provider shall host the Content on the Platform (which shall include
provision of application monitoring, application support and fault and change
management).
   
9.3
The Content Provider shall provide sufficient redundancy in services and
infrastructure in order to maintain the Content. The Content Provider shall
collect and process appropriately all data relating to Chargeable Events and
provide this data to VGSL on request. The Content Provider shall perform daily
backups of all data regarding Chargeable Events and be able to recover to the
last backup. Backups shall be treated in accordance with industry standard
security.
   
9.4
Notwithstanding obligations under Data Protection Legislation, all facilities
associated with the hosting of the Content, the Content data and the
transmission of that data shall ensure security commensurate with the
sensitivity of the data being processed and the service being provided. The
Content Provider is responsible for obtaining and maintaining the Content and
the Platform.
   
9.5
The Content Provider shall:
   
9.5.1
ensure that viruses are not introduced to the Platform;
   
9.5.2
respond to all virus attacks and destroy any virus detected on the Platform,
document each incident and report the details immediately to Vodafone; and
   
9.5.3
scan all incoming computer media for viruses before they are read by any
hardware associated with the Content.
   
9.6
The Content Provider shall take all reasonable measures to prevent unlawful or
unauthorised access to the Content Provider computer systems associated with the
Content and the Content data and Content backups (including in the circumstances
where a Content Schedule provides that the Content Provider is responsible for
protecting the Content, technological measures designed to prevent unlawful or
unauthorised use, copying or redistribution of the Content by Customers or any
other person). Where appropriate this shall include use of locking devices,
firewalls, shared secrets, digital certificates, password protection, and
content filtering, encryption and intrusion detection.
   
9.7
Where the Content Provider materially or persistently falls to meet any of the
KPI levels set out in the Content Schedule or any Guidelines relating to its
service under this Clause 9, without prejudice to its other rights and remedies
and for the avoidance of doubt Vodafone shall be entitled to temporarily suspend
or disconnect the Content Provider or remove or bar access to the Content (or
any part thereof) on the Directory to its Customers until such time as the
Content Provider can show to Vodafone's reasonable satisfaction that it has
taken reasonable steps to resolve the problem.
   
10.
PRICING, REVENUE AND PAYMENTS
   
10.1
Vodafone determines the price at which it sells, licenses or otherwise
distributes the Content to Customers in the Territory (including in the case of
Protected Content the price attributed to each of the Purchase Options).
Vodafone shall consider any reasonable recommendations from the Content Provider
when determining such price. Vodafone may include the Content in a bundle or
package of other content as a single or combined offering to the Customer, In
which event the Gross Revenue applicable to the Content shall be an appropriate
proportion of the relevant charge for such bundle or package, as reasonably
determined by Vodafone.
   
10.2
Vodafone shall pay to the Content Provider the Content Provider Revenue less
Deductions in accordance with the procedure set out in this Clause 10. Save as
otherwise notified to the Content Provider, VGSL shall act as each relevant
Vodafone Group Company's agent for the purposes of paying such sums.
   
10.3
Vodafone shall not be obliged to make any payment in respect of any Chargeable
Event unless and/or until the Customer has paid for the Content in full.
   
10.4
If Vodafone maintains a repository within a particular Territory containing
details of Content purchased by a Customer in such Territory, Vodafone shall be
entitled to provide such Content free of charge to any Customer in that
Territory where such Customer has already been charged for such Content.
   
10.5
Save as otherwise notified to the Content Provider, VGSL shall, on behalf of
Vodafone, no later than thirty (30) days after the end of the month in which the
relevant Chargeable Events were incurred (it being acknowledged that, where the
Content Provider hosts the Content, the Content Provider will need to provide
the relevant information to VGSL in a timely manner to allow VGSL to meet its
obligations under this Clause 10.5):
   
10.5.1
generate and send to the Content Provider's Relevant Contact for finance matters
monthly reports showing the calculation of the Content Provider Revenue for the
relevant month; and
   
10.5.2
(where relevant) issue and send to the Content Provider's Relevant Contact for
finance matters a monthly purchase order in respect of the Content Provider
Revenue for the relevant month.
   
10.6
The Content provider shall, upon receipt from VGSL of the report specified in
clause 10.5.1 on behalf of Vodafone, issue an invoice in respect of the
applicable Content Provider Revenue in the name of each applicable Vodafone
Group Company and send such invoices to VGSL (or directly to the relevant
Vodafone Group Company, if so directed by VGSL).

 
4

--------------------------------------------------------------------------------


 
10.7
Unless an amount is in bona fide dispute, the Parties shall pay all sums owed to
each other under a Contract within sixty (60) days of receipt of a valid invoice
for the relevant sum.
   
10.8
Where Vodafone receives any complaint from a Customer in relation to the
Content, it may in its sole discretion decide to make a refund or issue a credit
to such Customer in respect of the Chargeable Event. Where such a refund is
issued or credited, or where a bad debt is incurred, after the relevant Content
Provider Revenue has been paid to the Content Provider, Vodafone shall be
entitled to deduct from the calculation of Net Revenue for the following month
the amount of such refund, credit or bad debt less any sums (other than
Deductions) already received and retained by Vodafone in respect of such
Chargeable Event.
   
10.9
Payment by VGSL on behalf of Vodafone to the Content Provider shall be made by
electronic transfer to the Content Provider's bank account specified in the
relevant Content Schedule.
   
10.10
The currency of this Master Agreement and each Contract shall be Euros. All
financial reports, statements, invoices, charges and payments made by one Party
to the other shall be in Euros. In respect of revenues generated in a Territory
that does not have the Euro as its primary currency (a "Non-Euro Amount'),
Vodafone shall convert such Non-Euro Amount to Euros using the UK Financial
Times average middle market exchange rate calculated for the applicable month.
   
10.11
Where a Party (the "Debtor") fails to pay another Party (the "Creditor) any
amount due and payable under a Contract by the time prescribed by the Contract
(the "Due Date"), the Creditor shall be entitled to give the Debtor written
notice of its intention to charge interest. If payment of the amount due has
still not been received by the Creditor within 14 days of receipt of such notice
by the Debtor, the Debtor shall on demand by the Creditor pay the Creditor
interest on the unpaid amount at a rate of 1% per annum above the Euribor rate
of interest (as prescribed by the European Banking Federation) which is in force
on the Due Date, calculated from the Due Date until payment of the unpaid amount
is made in full. The Parties acknowledge and agree that the interest payment
mechanism set out in this Clause 10 is a substantial remedy.
   
11.
TAX
   
11.1
Vodafone shall be entitled to make any deduction or withholding required by law
from any payment payable under a Contract or any agreement between Vodafone
Group Companies entered into for the purposes of a Contract. In the event that a
withholding tax or deduction is payable by Vodafone in respect of the Content
Provider Revenue, Vodafone will pay the Content Provider Revenue net of the
required withholding or deduction to the Content Provider. Vodafone will supply
to the Content Provider evidence to the reasonable satisfaction of the Content
Provider that Vodafone has accounted to the relevant authority for the sum
withheld or deducted and will provide all such assistance as may be reasonably
requested by the Content Provider in recovering the amount of the withholding.
In the event that a double taxation treaty applies which provides for a reduced
withholding tax rate, Vodafone shall only withhold and pay the reduced tax on
behalf and for the account of the Content Provider if an appropriate exemption
certificate is issued by the competent tax authority and provided to Vodafone.
   
11.2
If Vodafone, in good faith, pays the Content Provider Revenue without set-off,
counterclaim, or required withholding or deduction and a subsequent audit
identifies that a withholding or deduction should have been made from the
Content Provider Revenue, the Content Provider shall be liable to pay this
withholding or deduction to the relevant authority or (if Vodafone makes the
payment to the relevant authority) to Vodafone, together with any interest and
penalties due thereon and shall indemnify Vodafone in respect of any such
residual liability.
   
11.3
If a Vodafone Group Company, in order to reduce the VAT Taxes due on the Content
Charge, enters into a Contract with the Content Provider and sells, licenses or
otherwise distributes the Content in a Territory from outside of that Territory,
the following shall be deemed to be an additional Deduction for the purposes of
the Contract: the difference between the valued added tax, turnover tax or other
taxes included in the Content Charge, and, if higher, the prevailing rate of
equivalent taxes that would otherwise be payable with respect to the Content in
the country where the Customer purchased the Content.
   
11.4
The Content Provider warrants and undertakes to Vodafone that it is tax resident
in the place indicated in every Content Schedule and shall be deemed to remain
tax resident in that territory unless it notifies Vodafone of a change of tax
residency on thirty (30) days prior written notice. The Content Provider shall
on demand provide any documentation required by Vodafone evidencing its tax
residency in such territory.
   
11.5
In the event that Vodatone is not reasonably informed of a change in tax
residence by the Content Provider, the Content Provider will indemnify Vodafone
against any costs (including but not limited to withholding tax and any accrued
interest and penalties) incurred by Vodafone due to such failure to inform.
   
11.6
Content Provider Revenue shall be exclusive of any applicable VAT Tax.
   
11.7
If any VAT Tax is chargeable by the Content Provider in respect of any amount
payable by Vodafone under this Master Agreement or any Contract, the Content
Provider shall provide Vodafone with an invoice that specifically states such
VAT Tax and (if a relief procedure is available) meets all further conditions
required by applicable law which are necessary to allow Vodafone to obtain
relief from such VAT Tax. Vodafone shall, upon receipt of such invoice, pay to
the Content Provider such VAT Tax at the rate then properly chargeable in
respect of the relevant payment.
   
11.8
If the Content Provider provides Content or services under a Contract from
outside of the European Union to Vodafone. the Content Provider shall provide to
Vodafone a reasonable explanation of the nature of any applicable VAT Tax
charged by the Content Provider under the Contract, the rate of such VAT Tax and
the processes by which Vodafone can obtain relief for such VAT Tax.
   
11.9
If the Content Provider has incorrectly charged VAT Tax to Vodafone under a
Contract then the relevant invoice shall be corrected as soon as practicable
and: (a) where Vodafone has overpaid the VAT Tax, the Content Provider will
repay to Vodafone the overpayment of VAT Tax; and (b) where Vodafone has
underpaid the VAT Tax, Vodafone shall pay the outstanding amount upon receipt of
a valid invoice. Payments under (a) and (b) shall be made in accordance with
Clauses 10.7 and 10.11.

 
5

--------------------------------------------------------------------------------


11.10
In the circumstances set out in section (b) of Clause 11.9 the Content Provider
shall reimburse Vodafone for any and all costs, charges, VAT Taxes and related
interest and penalties relating to such underpayment, save to the extent that
Vodafone is (acting reasonably) able to recover such amounts from the applicable
authorities.
   
12.
REPORTING AND AUDIT
   
12.1
Each Party shall, during the term of a Contract, deliver to the other upon its
reasonable written request access to and copies of such information that the
other may reasonably require to perform its obligations (or to verify that the
other Party is performing its obligations) under a Contract.
   
12.2
Vodafone and the Content Provider shall, at their own expense and upon 30 days'
prior written notice, have the right to appoint an independent auditor solely
for the purposes of verifying the accuracy of any financial report or statement
issued by the other Party under a Contract. If such audit subsequently reveals
any financial discrepancy, the audited Party shall rectify such discrepancy
within thirty (30) working days after notification of the discrepancy. Each
Party shall only be entitled to utilize this provision once in any twelve (12)
month period of a Contract.
   
13.
WARRANTIES
   
13.1
The Content Provider warrants and undertakes to VGSL and Vodafone that:
   
13.1.1
it has full right and authority to enter into this Master Agreement and any
Contract and that its entry into this Master Agreement and any Contract does not
breach any third party's rights or any other agreement to which it is a party;
   
13.1.2
it shall implement and comply with any Guidelines provided from time to time by
VGSL or any other Vodafone Group Company to the Content Provider which relate
to:
   
13.1.2.1
content standards (including anti-social, adult, fraudulent, unlawful or
otherwise inappropriate content) and, in particular, shall clearly classify the
Content in accordance with the adult content classification framework criteria
agreed between the Content Provider and VGSL;
   
13.1.2.2
access or use of the Directory by Customers (including anti-social, fraudulent,
underage, unlawful or improper use); or
   
13.1.2.3
the Vodafone Network and/or any mobile device;
   
13.1.3
 it shall not act in a way which shall impair or put in jeopardy the operation
of the Directory, the Vodafone Network, any mobile device or any part of them;
   
13.1.4
it has the necessary licences, consents, permissions or approvals to operate and
to grant Vodafone the rights to use the Content, the Marketing Materials and the
Content Provider Marks in accordance with the terms of a Contract;
   
13.1.5
it shall use reasonable skill and care in carrying out its obligations and
exercising its rights under a Contract and/or this Master Agreement; and
   
13.1.6
it shall comply with all applicable laws and regulations when performing its
obligations under this Master Agreement and/or a Contract.

 
13.2
The Content Provider warrants and undertakes to VGSL and Vodafone that the
Content shall:
   
13.2.1
be of satisfactory quality and be kept fresh, updated and current (with
reference to the nature of the Content's subject matter) and shall not be
factually inaccurate;
   
13.2.2
not infringe any third party's rights (including intellectual Property Rights);
   
13.2.3
not offend taste or decency, nor be defamatory, obscene. racist, materially
inaccurate, be so violent or abusive in nature as to be reasonably likely to
cause serious offence in Vodafone's opinion, or otherwise be in breach of any
applicable law, regulation or code of conduct or result in Vodafone or any
Vodafone Group Company being in breach of any law;
   
13.2.4
not result in Vodafone or any other Vodafone Group Company being held to carry
out any regulated activity in the applicable Territory including but not limited
to any gambling service, betting service or lottery (where “regulated activity”
means any activity requiring specific governmental authorisation or license,
other than the provision of telecommunications or electronic communications
services);
   
13.2.5
not contain any content that promotes a Competitor or criticises Vodafone or any
other company within the Vodafone Group, or otherwise bring Vodafone Group
Companies into disrepute or damages the reputation or goodwill of Vodafone, or
any other Vodafone Group Company or any trade mark of any Vodafone Group Company
In any of the Territories; and
   
13.2.6
not contain any computer viruses, logic bombs, trojan horses and/or any other
items of software which would disrupt the proper operation of the Directory, the
Vodafone Network or any mobile device.
   
13.3
VGSL warrants and undertakes that it has full right and authority to enter into
this Master Agreement. Each Vodafone Group Company which executes the Contract
Acceptance Notice warrants and undertakes that it has full right and authority
to execute that Contract Acceptance Notice.
   
13.4
The Parties acknowledge that their respective obligations and liabilities are
exhaustively defined in each Contract and this Master Agreement (as the context
requires) and that to the extent permitted by law, the express obligations and
warranties provided in each such Contract and this Master Agreement are in lieu
of and to the exclusion of any warranty, condition, term, undertaking or
representation of any kind, express or implied, statutory or otherwise relating
to anything supplied or provided or services performed under or in connection
with each such Contract and/or this Master Agreement including (without
limitation) as to the condition, quality, performance satisfactory quality or
fitness for the purpose.
   
13.5
Save as otherwise notified to the Content Provider, VGSL shall act as the single
point of contact between the Content Provider and each Vodafone Group Company
entering into a Contract including, without limitation. in respect of any claims
made by the Content Provider or such a Vodafone Group Company under this Master
Agreement or any Contract.
   
14.
INTELLECTUAL PROPERTY INDEMNITY
   
14.1
The Content Provider shall indemnify Vodafone, VGSL and all other Vodafone Group
Companies from and against all losses, damages, costs, expenses, claims,
proceedings and liabilities (including legal costs calculated on a
solicitor-client basis) sustained or incurred by Vodafone or any Vodafone Group
Company arising out of or in connection with any claim or allegation that the
provision, use, receipt or possession of the Content, the Marketing Materials
and/or the Content Provider Marks:

 
6

--------------------------------------------------------------------------------


 
14.1.1
infringes the Intellectual Property Rights, other proprietary rights or rights
of publicity or privacy of a third party; or
   
14.1.2
is defamatory, obscene, racist, materially inaccurate, violent or abusive in
nature, or otherwise in breach of any applicable law, regulation or code of
conduct.
   
14.2
If any third party makes a claim or demand or brings an action against, or
notifies an intention to make or bring a claim, demand or action against VGSL or
any Vodafone Group Company which may give rise to a liability under this Clause
14 (in this clause, a “relevant claim”), Vodafone shall:
   
14.2.1
without limiting the generality of this Clause 14, as soon as reasonably
practicable give written notice of the relevant claim to the Content Provider;
   
14.2.2
not make any admission of liability, agreement or compromise in relation to the
relevant claim (save where required by law, legislation, court order or
governmental regulations) which may be prejudicial to the defence or settlement
of any claim, demand or action by VGSL, a Vodafone Group Company or the Content
Provider without the prior written consent of the Content Provider (such consent
not to be unreasonably withheld or delayed); and
   
14.2.3
at the request of the Content Provider and at the Content Provider's cost,
afford all reasonable assistance for the purpose of contesting the relevant
claim.
   
15.
LIABILITY
   
15.1
 Except for liability arising under Clauses 14.1 and 15.4, in each Contract Year
the aggregate liability of each Party for all claims made under or in connection
with a Contract, whether based on contract, tort, negligence or otherwise shall
be limited to the greater of: (a) [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] or (b) [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] arising under the Contract in
question in the Contract Year in which the applicable liability is sustained.
   
15.2
Except for liability arising under Clauses 14.1 and 15.4, the total aggregate
liability of: (a) the Content Provider to VGSL and Vodafone (together); and (b)
VGSL and Vodafone (together) to the Content Provider, under this Master
Agreement and all Contracts for all claims made under or in connection with this
Master Agreement and all Contracts, whether based on contract, tort, negligence
or otherwise shall (in each of the cases (a) and (b)) be limited to [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2].
   
15.3
Except for liability arising under Clauses 14.1 and 15.4, in no circumstances
shall a Party be liable for any indirect, special or consequential damages
arising from breach of contract, negligence or other liability even if the other
Party had been advised or knew (or should have known) of the possibility of such
damages.
   
15.4
Nothing in this Master Agreement or a Contract excludes a Party's liability with
respect to death or personal injury resulting from negligence, or excludes a
Party's liability for fraudulent misrepresentation or any other liability to the
extent that such liability may not be excluded or restricted by law.

 
16.
INSURANCE
   
16.1
Both Parties agree that they carry and will maintain throughout the term
adequate Insurance to cover such of their liabilities under this Master
Agreement and each Contract. In particular the Content Provider agrees to keep
and maintain products/liability insurance to the value of US [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] per claim and
third party intellectual property rights insurance to the value of
US [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] per claim.
   
16.2
The Content Provider shall ensure that the appropriate noting of VGSL’s and
Vodafone’s Interests have been recorded on the Insurance Policies or a generic
interest clause has been included, together with a waiver of subrogation and any
right of contribution in favour of VGSL and Vodafone, and shall on the written
request of Vodafone from time to time provide a certificate signed by the
Content Provider's insurer or such insurer's appointed agents confirming that
the Content Provider is insured in accordance with this Clause 16. On the
renewal of any Insurance Policies, the Content Provider shall promptly send a
copy of the premium receipt to VGSL, if so requested.
   
16.3
The Content Provider shall during the term of this Agreement and for a period of
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
years thereafter:
   
16.3.1
administer the Insurance Policies and the Content Provider's relationship with
its insurers in such a manner as to preserve any benefits to Vodafone from the
operation of this Clause 16;
   
16.3.2
do nothing to invalidate any Insurance Policies or to prejudice the Content
Providers entitlement under the insurance Policies; and
       
16.3.3
not subsequently alter the terms of the Insurance Policies in such a way as to
diminish any benefits to VGSL or Vodafone from the Insurance Policies.
   
16.4
The Content Provider shall ensure that its contractors, subcontractors and
agents are insured in the same manner as set out in this Clause 16.
   
17.
TERM AND TERMINATION
   
17.1
This Master Agreement shall commence on the date when it has been executed by
both parties to the Master Agreement and shall continue unless and until
terminated in accordance with the provisions of this Master Agreement. Each
Contract shall commence on its Commencement Date and will continue unless
otherwise terminated in accordance with Its terms or, if earlier,on the
termination of this Master Agreement.
   
17.2
Either Party to this Master Agreement may terminate this Master Agreement, or a
Party to a Contract may terminate that Contract, Immediately on Written notice
to the other Party (such notice not to be effective if sent by email) If:
   
17.2.1
the other Party is in material breach of its terms and such breach is incapable
of remedy or, if capable of remedy, fails to remedy that breach within fourteen
(14) days’ notice from the non-breaching Party requiring remedy; or
   
17.2.2
the other Party ceases to carry on its business or has a liquidator, receiver or
administrative receiver appointed to it or over any part of its undertaking or
assets or passes a resolution for its winding up (otherwise than for the purpose
of a bona fide scheme of solvent amalgamation or reconstruction where the
resulting entity will assume all of the liabilities of it) or a court of
competent jurisdiction makes an administration order or liquidation order or
similar order over the other, or the other enters into any voluntary arrangement
with its creditors, or is unable to pay its debts as they fall due or suffers
any similar or equivalent act in another relevant jurisdiction.

 
7

--------------------------------------------------------------------------------


 
17.3
VGSL shall be entitled to terminate this Master Agreement or any Contract
without cause at any time, either in full or in relation to particular
Territories or Items of Content (or both), by giving [INFORMATION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] written notice to the
Content Provider, without prejudice to its other rights and remedies. Any
partial termination of a Contract shall not affect the validity or
enforceability of either: (a) this Master Agreement; (b) other Contracts; or (c)
the remainder of the Contract in question.
   
17.4
Vodafone shall be entitled to terminate a Contract to which it is party without
cause at any time, either in full or in relation to particular items of Content,
by giving thirty [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24B-2] written notice to the Content Provider, without prejudice to
its other rights and remedies. Any partial termination of a Contract shall not
affect the validity or enforceability of the remainder of the Contract in
question.
   
17.5
The Content Provider shall be entitled to terminate this Master Agreement or any
Contract without cause at any time after the date [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] from the date of this Master
Agreement (in the case of termination of this Master Agreement) or [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]from the
Commencement Date of the relevant Contract (in the case of termination relating
to a Contract), either in full or in relation to particular Territories or items
of Content (or both), by giving ninety [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24B-2] written notice to VGSL (in the case of
termination of this Master Agreement) or to Vodafone with a copy to VGSL (in the
case of termination relating to a Contract), without prejudice to its other
rights and remedies. Any partial termination of a Contract shall not affect
either the validity or enforceability of either: (a) this Master Agreement; (b)
other Contracts; or (c) the remainder of Contract in question.
   
17.6.
This Master Agreement shall terminate automatically [INFORMATION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] after the expiration or
termination of the last remaining Contract.
   
17.7
Termination of this Master Agreement or a Contract does not affect the accrued
rights, obligations or liabilities of the Parties prior to termination.
   
17.8
Upon termination of a Contract or this Master Agreement for whatever reason:
   
17.8.1
Vodafone shall remove the relevant Content from the Directory and cease
providing access to such Content to its Customers;
   
17.8.2
each Party to that termination shall, upon request, return to the other or
destroy any relevant confidential Information or materials provided to it by the
other;
   
17.8.3
each Party to that termination shall remove all references to the other's trade
marks from any marketing and promotional materials save in respect of
any ongoing relationship between the Parties and subject to VGSL retaining a
copy of all Content and related marketing and promotional materials for archive
and internal analysis purposes;
   
17.8.4
the Parties shall settle all outstanding sums either may owe the other within
one hundred and twenty (120) days of the date of termination; and

 
17.8.5
subject to Clause 20.8, all rights granted under the Contract in question or
this Master Agreement (as appropriate) shall immediately cease.
   
17.9
VGSL has the right to extend the operation of a Contract for a period of not
more than three (3) months after what would otherwise be the effective date of
termination or expiration to give Vodafone an opportunity to replace the
relevant Content and make appropriate amendments to its marketing materials.
   
18.
CONFIDENTIALITY AND PUBLICITY
   
18.1
Except as may be required by law or any applicable regulatory body, or as is
strictly required to perform Its obligations under this Master Agreement or a
Contract, each Party shall keep secret and confidential and not use, disclose or
divulge to any third party any information that they obtain from the other
concerning the business, finances, technology and affairs of the other, and in
particular but not limited to the terms of this Master Agreement and any
Contract and their subject matters. This Clause does not apply to information
that has come Into the public domain other than by breach of this Clause or any
other duty of confidence or is obtained from a third party without breach of
this Clause or is required to be disclosed by law.
   
18.2
The Content Provider agrees that VGSL and Vodafone shall be entitled to share
any or all information it receives from or generates on behalf of the Content
Provider pursuant to this Master Agreement and/or any Contract with other
Vodafone Group Companies.
   
18.3
Neither Party shall issue any press statement or other announcements relating to
this Master Agreement and/or any Contract or the subject matters thereof (as the
context requires) without the prior written consent of the other Party.
   
19.
DATA PROTECTION
   
19.1
All personal and traffic data generated by or otherwise collected in relation to
the Content will remain the exclusive property of Vodafone. The Content Provider
shall be entitled to receive, on written request from time to time, aggregated
user Information for the limited purpose of analysing the effectiveness of the
Content.
   
19.2
To the extent that the Content Provider is required in connection with the
performance of its obligations under this Master Agreement or a Contract to
process personal data relating to any Customer, the Content Provider shall:
   
19.2.1
only process such personal data on behalf of Vodafone;
   
19.2.2
act solely on the instructions of Vodafone in respect of such personal data; and
   
19.2.3
not make any use of that data for any reason other than to perform its
obligations hereunder and in particular shall not make any use of the personal
data for its marketing purposes.
   
19.3
To the extent that the Content Provider processes personal data on behalf of
Vodafone, the Content Provider must ensure that it has in place appropriate
technical and organisational security measures (in addition to those expressly
required by this Master Agreement or a Contract) to protect such personal data
from accidental or unlawful destruction or accidental loss, damage, alteration,
unauthorised disclosure or access, in particular where the processing involves
the transmission of data over a network, and against all other unlawful forms of
processing.



8

--------------------------------------------------------------------------------


 
20.
GENERAL
   
20.1
No variation of this Master Agreement or a Contract or of any of the documents
referred to in either agreement shall be valid or effective unless it is in
writing and signed by or on behalf of each of the Parties (and, in the case of a
Contract, but subject to Clause 2.3, by the relevant Vodafone Group Company).
   
20.2
This Master Agreement may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, and all the
counterparts together shall constitute one and the same instrument.
   
20.3
Any notice or other communication required to be given or made under this Master
Agreement or a Contract shall be in writing and addressed to the receiving
Party's principal contact at the address of the receiving Party as set out in
the Master Agreement or a Contract (as the context requires) or such other
person or address as notified from time to time in accordance with the terms of
this Clause. Any such notice or communication may be delivered by hand, first
class post (if both Parties are within the UK), airmail (if one of the Parties
is overseas) or fax and shall be deemed to be given or made if: (a) sent by
hand, upon receipt; (b) by first class post, on the second working day following
the date of posting; (c) by airmail, on the seventh working day following the
date of posting; and (d) by fax or email, when despatched provided that a
confirmatory copy is immediately despatched by first class post or airmail (as
appropriate). The Content Provider shall, whenever it sends a notice to
Vodafone, provide a copy of such notice to VGSL.
   
20.4
This Master Agreement or each Contract, as the context requires, represents the
entire understanding between the respective Parties in relation to its subject
matter and supersedes all agreements and representations made by either Party,
whether oral or written, save in respect of the Master Agency Agreement signed
between VGSL and the Content Provider and dated 17 December 2004. This Clause
shall not affect either Party's liability for fraud.
   
20.5
Failure or delay by either Party to enforce any provisions under this Master
Agreement or a Contract shall not be taken as or deemed to be a waiver of its
rights or operate as a waiver of any subsequent breach.
   
20.6
If any part of this Master Agreement or a Contract is held to be void, voidable,
illegal or unenforceable, the validity or enforceability of the remainder of
this Master Agreement or a Contract shall not be affected.
   
20.7
The Parties shall perform all such further deeds, assurances, acts and things
and execute such other documents as may reasonably be required to carry the
provisions of this Master Agreement or a Contract into full force and effect.
   
20.8
The following clauses shall survive termination of this Master Agreement or a
Contract for any reason: 10 (Pricing, Revenue and Payments), 11 (Tax), 13
(Warranties), 14 (Intellectual Property Indemnity), 15 (Liability), 16
(Insurance). 17.8 (Term and Termination), 18 (Confidentiality and Publicity),
20.4 (Entire Agreement), 20.5 (Waiver), 20.6 (Severability), 20.7 (Further
Assurances), 20.8 (Survival of Terms), 20.9 (Force Majeure), 20.12 (Conflict),
20.13 (Third Party Beneficiaries), 20.14 (Law) and any other clause which
should, by its nature, survive termination.
   
20.9
Neither Party shall be liable for any delay or failure in performing any of its
obligations under this Master Agreement or a Contract if such delay or failure
is caused by circumstances outside its reasonable control including without
limitation, any delay or failure caused by any act or default of the other
Party.
   
20.10
Neither Party may assign, transfer or sub-contract to any other party any of its
rights or obligations under this Master Agreement or a Contract except that VGSL
(in respect of this Master Agreement) and Vodafone (in respect of a Contract)
may assign or transfer its rights or sub-contract its obligations to any
Vodafone Group Company. Any Vodafone Group Company may appoint a third party
(including, without limitation and for the avoidance of doubt, another Vodafone
Group Company) as its agent for the purpose of fulfilling its obligations or
exercising its rights under this Agreement.
   
20.11
To the extent that any provision of this Master Agreement as incorporated into
any Contract conflicts with any local legislation or regulation in the Territory
specified in the Contract, then the provisions of the local legislation or
regulation shall prevail over the conflicting provisions to the extent of such
conflict.
   
20.12
If there is any inconsistency between the provisions of this Master Agreement
and the provisions set out in any Content Schedule or any other type of
annexure, exhibit or other attachment, the following order of precedence shall
be applied so that the higher ranking provisions prevail over the lower-ranking
provisions to the extent of the inconsistency:
   
20.12.1
the Special Conditions;
   
20.12.2
the terms of this Master Agreement;
   
20.12.3
the Content Schedule (excluding the Special Conditions); and
   
20.12.4
any other type of annexure, exhibit or other attachment.
   
20.13
Save where expressly provided to the contrary In this Master Agreement or in the
provisions of a Contract, this Master Agreement is made solely and specifically
between the Content Provider and VGSL and each Contract is made solely and
specifically between the Content Provider and Vodafone and neither is intended
to be for the benefit of or enforceable by any other person, whether under the
Contracts (Rights of Third Parties) Act 1999 or otherwise, and neither Party nor
Vodafone can declare itself a trustee of the rights under this Master Agreement
or a Contract for the benefit of any such person.
   
20.14
This Master Agreement and each Contract shall be governed by and construed and
interpreted in accordance with the law of England and Wales and the Parties to
this Master Agreement and each Contract submit to the exclusive jurisdiction of
the English Courts.

 
9

--------------------------------------------------------------------------------


 
21.
DEFINITIONS
   
21.1
In this Master Agreement and each Contract:
   
21.1.1
reference to persons shall include legal as well as natural persons and (where
the context so admits), references to the singular shall include the plural and
vice versa;
   
21.1.2
reference to Clauses shall be to those clauses of this Master Agreement unless
the contrary is stated;
   
21.1.3
reference to this Master Agreement shall (unless the context otherwise requires)
include reference to any schedule to this Master Agreement as the same may be
amended, novated or supplemented from time to time in accordance with its terns;
   
21.1.4
section and clause headings in this Master Agreement are for ease of reference
only and shall not affect its interpretation, validity or enforceability;
   
21.1.5
reference to any statute, act, directive or other regulation includes a
reference to that statute, act or directive or other regulation as re-enacted or
amended from time to time;
   
21.1.6
the words “include” and “including” shall be construed without limitation to the
words following; and
       
21.1.7
defined terms are set out and described in Clause 21.2.
   
21.2
In this Master Agreement and each Contract, the following words and expressions
shall have the expanded definitions set out below:



“Anti-Circumvention Rights” shall have the meaning given to that term in Clause
8.3;


“Application Submission Criteria for QA” means those guidelines relating to the
standards of Content produced and amended from time to time by Vodafone and
provided to the Content Provider in connection with the Vodafone certification
process;


“Chargeable Event” means any purchase of the Content by a Customer (including in
the case of Protected Content any purchase of a subscription service offered
pursuant to an applicable Purchase Option) from Vodafone for which the Customer
is charged by Vodafone;


“Collecting Society Royalties” means the payment of any royalties due in respect
of Collecting Society Rights;


“Collecting Society Rights” means those rights in or in relation to the Content
which are controlled by copyright and related rights collecting societies, or
which copyright and related rights collecting societies otherwise have the right
to exploit, in the Territories and which are applicable to the use and
exploitation of the Content pursuant to a Contract;


“Commencement Date” means the date when the Content Provider receives the signed
Contract Acceptance Notice from a Vodafone Group Company;


“Competitor” means any third party competitor of the Vodafone live! service in
the Territory including without limitation any consumer focused multi-access
internet portal, wireless portal or online service provider focused on the
provision of wireless content services including but not limited to any
operator, or any company affiliated with such operator of an electronic
communications network;


“Content” means the information, text, data, graphics, images, software and
audio and visual material in whatever media or form described in a Content
Schedule or otherwise provided by or on behalf of the Content Provider to
Vodafone with the intent to be featured on the Directory and, where the context
so requires, includes any Link supplied by the Content Provider to Vodafone
which is to be placed in the Directory, any underlying executable code and any
Rights;


“Content Charge” means Vodafone's specific charge to the Customer including any
value added tax, turnover tax or other local sales or other taxes for the
purchase of the Content from it excluding for the avoidance of doubt the Network
Charges;


“Content Provider” means the company, partnership, person or entity identified
in the Content Schedule attached to this Master Agreement;


“Content Provider Branding Guidelines” means the branding, layout, format, “look
and feel” and style guidelines governing the use of the Content and the Content
Provider Marks described in a Content Schedule or otherwise provided by the
Content Provider to Vodafone under a Contrat as at the date of each applicable
Contract;


“Content Provider Marks” means the trade and service marks, trade names, domain
names, logos and any and all other branding which the Content Provider owns or
has the right to license (whether registered or not and including applications
for the same) to be used by Vodafone to brand the Content in accordance with a
Contract;


“Content Provider Revenue” means the percentage of Net Revenue set out in the
relevant Content Schedule which is (after deduction of any Deductions) payable
to the Content Provider under a Contract;


“Content Schedule” means a schedule in a format similar to the content schedule
attached to this Master Agreement and in each case completed and signed by VGSL
and the Content Provider;


“Contract” means a contract for the distribution and resale/licensing of
specified Content on the terms of the relevant Content Schedule and this Master
Agreement formed between the Content Provider and a Vodafone Group Company in
accordance with the process described in Clause 2;


“Contract Acceptance Notice” means the form of contract acceptance notice
attached to this Master Agreement;


“Contract Year” means each calendar year of a Contract commencing on the
applicable Commencement Date;


“Creditor” shall have the meaning given to that term in Clause 10.11;


“Customer” means a user of the Directory;


“Data Protection Legislation” means any applicable national data protection and
privacy legislation;


“Debtor” shall have the meaning given to that term in Clause 10.11;


“Deductions” means: (1) any deductions or withholdings which VGSL or Vodafone
may be required to make by law from any payment payable under this Agreement or
any agreement between Vodafone Group Companies entered into for the purposes of
this Agreement; (2) any Collecting Society Royalties paid by VGSL, Vodafone
and/or any other Vodafone Group Company; and (3) such other deductions which the
Parties may agree from time to time in writing;
 
10

--------------------------------------------------------------------------------




“Delivery Timetable(s)” means the date(s) agreed by the Parties for the delivery
of the Content (if any) as set out in the relevant Content Schedule or as
otherwise agreed by the Parties in writing from time to time;


“Directory” means the mobile content directory or other platform from time to
time operated for and on behalf of or in conjunction with Vodafone that lists or
otherwise facilitates access to various mobile content and services and
associated use rights;


“DRM” means technological measures that are designed to prevent or restrict
unlawful use, copying or redistribution of the Content or other acts in respect
of the Content by Customers or third parties which are not authorised by the
Content Provider pursuant to a Contract;


“DRM Guidelines” means the technical, performance and other information relating
to the DRM service offered by VGSL and/or Vodafone as produced and amended from
time to time by VGSL and/or Vodafone and provided to the Content Provider;


“Due Date” means the time for payment of a sum as specified in the relevant
Contract;


“First Line Customer Support” means receiving and handling all Customer
Inquiries relating to billing and payment collection, connection to the mobile
Internet, access to the Content and any non-Content specific issues relating to
the Directory;


“Format” means any format described in the relevant Content Schedule or which
Vodafone specifies from time to time;


“Gross Revenue” means the aggregate Content Charges billed to and collected from
Customers by Vodafone in respect of Chargeable Events;


“Guidelines” means the Application Submission Criteria for QA (if applicable),
the Integration Guidelines and any other rules of procedure (including technical
or quality control procedures), guidelines, directions, policies and/or other
requirements made or adopted by Vodafone or the Vodafone Group from time to time
which relate to content, the operation of the Directory, the participation of
companies in the Directory, the provision of content for use on the Directory
and/or the subject matter generally of this Master Agreement and/or a Contract;


“Insurance Policies” shall have the meaning given to that term in Clause 16.1;


“Intellectual Property Rights” means all intellectual and industrial property
rights, whether registered or unregistered, including trade and service marks,
patents, utility models, designs and design rights, trade and business names
(including rights in any get-up or trade dress), domain names, topography
rights, copyright and related rights, database rights, moral rights and all
other similar proprietary rights in every case which may subsist in any part of
the world including any registration of any such rights and applications and any
rights to make applications for any of the foregoing;


“Integration Guidelines” means the technical performance, style and format
requirements relating to the Content produced and amended from time to time by
Vodafone and provided to the Content Provider for use in accordance with the
terms of a Contract;


“Languages” means the languages that the Content is supplied in by the Content
Provider as specified in a Content Schedule;


“Link” means any link that the Content Provider provides in order to facilitate
access to the Content by a Customer via the Directory;


“Marketing Materials” means the marketing and promotional materials specified in
each Content Schedule or otherwise provided by or on behalf of the Content
Provider to Vodafone for use in relation to the Content;


“Mobile Device” means the mobile device(s) that the Content must be compatible
with as specified in the relevant Content Schedule;


“month” means a calendar month and “monthly” shall be construed accordingly;


“Not Revenue” means the Gross Revenue less (1) value added tax, turnover tax or
other local sales tax or other taxes charged to Customers and (2) all Customer
refunds (or credits which may be issued to a Customer in lieu of a refund) in
respect of a Chargeable Event;


“Network Charges” means the charges to a Customer levied by Vodafone in
connection with the Customer's access, carriage and use of the Content including
but not limited to all airtime revenue whether measured In terms of time, volume
or event consumption and activation and access fee charges both from voice and
data transmission;


“Party” and“Parties” means a party/the parties to a Contract and/or this Master
Agreement, as the context requires;


“Platform” means the system, including the equipment, the Link and the software
used by the Content Provider to host and maintain the Content:


“Preview Options” means the provision by Vodafone to a Customer via the
Directory of an option to preview the Content for the purpose of enabling the
Customer to evaluate the Content before purchase;


“Protected Content” means Content to which DRM has been applied by Vodafone in
accordance with Clauses 8.1 to 8.8 (inclusive);


“Purchase Options” means the options for use of Protected Content to be
presented to Customers via the Directory in response to a request to purchase
Protected Content as specified in the relevant Content Schedule;


“QA Company” means a quality assurance company certified by VGSL;


“Relevant Contacts” means the contacts for each Party from time to time as
initially identified in the relevant Content Schedule;


“Rights” means a collection of permissions, constraints and other information,
corresponding to the applicable Purchase Option, which identifies the Content
and defines under what circumstances access is granted to, and what usages are
permitted for, Protected Content and any underlying code that represents such
information;


“Second Line Customer Support” means receiving and handling all inquiries from a
Vodafone Group Company relating to First Line Customer Support;


“Special Conditions” means the special conditions (if any) set out in the
relevant Content Schedule;


“Standing Offer” means the offer made by the Content Provider to Vodafone Group
Companies as described in Clause 2;
 
11

--------------------------------------------------------------------------------




“Territory” means those countries set out in the relevant Content Schedule or
the particular country(s), as applicable, specified in any signed Contract
Acceptance Notice;


“VAT Tax” means any value added tax, any state or local sales or use tax, any
business transfer tax, any transaction tax and any tax analogous to such taxes
in any relevant jurisdiction;


“VGSL” means Vodafone Group Services Limited, a company incorporated in England
(registered number 3802001) and having its registered office at Vodafone House,
The Connection, Newbury, Berkshire RG14 2FN, United Kingdom;


“Vodafone” means any Vodafone Group Company which has entered into a Contract
with the Content Provider pursuant to Clause 2;


“Vodafone Group” means Vodafone Group Plc, Vodafone Partner Network Companies
and each company or entity in which Vodafone Group Plc has a shareholding or
interest, directly or indirectly of 15% or more or has the right to exercise,
directly or Indirectly 15% or more of the voting rights and “Vodafone Group
Company” shall be construed accordingly;


“Vodafone Partner Network Companies” means any company or corporation with which
a Vodafone Group Company (which for the avoidance of doubt excludes another
Vodafone Partner Network Company) has entered into a co-operation agreement with
regard to the development and supply of new products and services and other
related matters, and with which Vodafone Group Plc (or such Vodafone Group
Company as Vodafone Group Plc has nominated) has entered into a brand licence
agreement in relation to the licensing and use of the Vodafone name and brand
and “Vodafone Partner Network Company” shall be construed accordingly; and


“Vodafone Network” means the wireless communications systems operated and/or
provided for and on behalf of Vodafone within the Territory.
 
12

--------------------------------------------------------------------------------


 

Executed as an agreement:               By the authorised representative of:
Vodafone Group Services Limited
)
)
      )   /s/ Graeme Ferguson
 
 
 
)
)
)
 
Name:

--------------------------------------------------------------------------------

GRAEME FERGUSON
)
)
Title:
EXECUTIVE HEAD OF CONTENT DEVELOPMENT
 
)
)
Date:
17th JANUARY 2005




By the authorised representative of:
The Content Provider
)
)
      )   /s/ Camill Sayadeh
 
 
 
)
)
)
 
Name:

--------------------------------------------------------------------------------

Camill Sayadeh
)
)
Title:
COO
 
)
)
Date:
December 20, 2004

 
13

--------------------------------------------------------------------------------

